       Case 3:20-cv-01446-RDM Document 21 Filed 10/26/20 Page 1 of 4




              IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

CHELSEY GOSSE, on her own behalf
                               )
and on behalf of other persons similarly
                               )
situated,                        Case No. 3:20-cv-01446-RDM
                               )
          Plaintiff,           ) Hon. Robert D. Mariani
                               )
    v.                         ) Electronically Filed
TRANSWORLD SYSTEMS, INC.; U.S. )
BANK, NA.; RATCHFORD LAW       )
GROUP, P.C.; NATIONAL          )
COLLEGIATE STUDENT LOAN        )
TRUST 2007-3,                  )
          Defendants.          )


     U.S. BANK NATIONAL ASSOCIATION’S MOTION TO DISMISS
                    PLAINTIFF’S COMPLAINT

      Pursuant to Federal Rule of Civil Procedure 12(b)(6), Defendant U.S. Bank

National Association (“U.S. Bank”) hereby moves to dismiss Count III of Plaintiff

Chelsey Gosse’s Complaint. Count III is the only Count Plaintiff asserts against

U.S. Bank. As set forth in the memorandum to be filed within the time prescribed

by Middle District Local Rule 7.5, Plaintiff has not and cannot state a cognizable

claim against U.S. Bank for violation of the Unfair Trade Practices Consumer

Protection Law (“UTPCPL”) because Plaintiff cannot identify any conduct or

representation by U.S. Bank on which she could have justifiably relied, nor can she
         Case 3:20-cv-01446-RDM Document 21 Filed 10/26/20 Page 2 of 4




allege that she suffered any ascertainable loss as a result. To the extent relevant,

Plaintiff also cannot plead that U.S. Bank may be vicariously liable under the

UTPCPL for the alleged misconduct of any other party.

      U.S. Bank respectfully requests that the Court enter the attached Proposed

Order dismissing Plaintiff’s Complaint as to U.S. Bank with prejudice.




Dated:        October 26, 2020               Respectfully submitted,

                                              /s/ Kelly M. Locher
                                             Kelly M. Locher (Pa. 322400)
                                             JONES DAY
                                             500 Grant Street, Suite 4500
                                             Pittsburgh, PA 15219
                                             Phone: (412) 394-7937
                                             Fax: (412) 394-7959
                                             Email: klocher@jonesday.com

                                              /s/ Albert J. Rota
                                             Albert J. Rota (admitted pro hac vice)
                                             JONES DAY
                                             2727 North Harwood St.
                                             Dallas, TX 75201
                                             Telephone: 214.969.3698
                                             ajrota@jonesday.com

                                             Counsel for Defendant U.S. Bank, N.A.




                                         2
        Case 3:20-cv-01446-RDM Document 21 Filed 10/26/20 Page 3 of 4




                         RULE 7.1 CERTIFICATION

      Pursuant to Middle District Local Rule 7.1, the undersigned hereby certifies

that she sought the Plaintiff’s and Co-Defendants’ concurrence on the instant

motion. Plaintiff’s counsel did not concur.

                                              /s/ Kelly M. Locher
                                             Kelly M. Locher

                                             Counsel for Defendant U.S. Bank, N.A.




                                         3
        Case 3:20-cv-01446-RDM Document 21 Filed 10/26/20 Page 4 of 4




                          CERTIFICATE OF SERVICE

      I hereby certify that on this 26th day of October, 2020, I filed the foregoing

with the Clerk of the United States District Court using the CM/ECF system,

which will send notification electronically to all counsel of record.

                                               /s/ Kelly M. Locher
                                              Kelly M. Locher

                                              Counsel for Defendant U.S. Bank, N.A.




                                          4
